 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)                          JS-6
 3
     scott@donigerlawfirm.com
     David Shein (SBN 230870)
 4   david@donigerlawfirm.com
 5
     603 Rose Avenue
     Venice, California 90291
 6   Telephone: (310) 590-1820
 7
     Attorneys for Plaintiff
 8
                            UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
     DESIGN COLLECTION, INC., a                Case No.: CV-18-07566 RGK (PJWx)
11
     California Corporation,                   Honorable R. Gary Klausner Presiding
12
     Plaintiff,                                [PROPOSED] ORDER ON
13
                                               STIPULATION TO DISMISS
14   v.                                        ACTION
15
     ZULILY, INC., et al,
16
     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                          -1-

                       [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
 1                                 [PROPOSED] ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4         1. This action is dismissed with prejudice; and,
 5         2. Each party is to bear its own costs and fees as incurred against one another.
 6

 7               SO ORDERED.
 8

 9
     Date: July 12, 2019             By:
10                                                 HON. R. GARY KLAUSNER
11
                                                   U.S. DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -2-

                       [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
